AFFIRMED and Opinion Filed December 21, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00504-CR
                               No. 05-21-00505-CR
                               No. 05-21-00506-CR
                               No. 05-21-00507-CR
                               No. 05-21-00508-CR
                               No. 05-21-00509-CR
                               No. 05-21-00510-CR
                   BRYAN MATTHEW CAHILL, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee
              On Appeal from the 380th Judicial District Court
                           Collin County, Texas
  Trial Court Cause Nos. 380-82183-2019; 380-82184-2019; 380-82185-2019;
      380-82186-2019; 380-82187-2019; 380-82195-2021; 380-82196-2021

                        MEMORANDUM OPINION
                 Before Justices Schenck, Reichek, and Goldstein
                           Opinion by Justice Reichek
      Bryan Matthew Cahill appeals his convictions for aggravated assault of a

public servant, aggravated assault with a deadly weapon, and evading arrest with a

motor vehicle. Bringing two issues, appellant contends the trial court erred by

failing to conduct an informal inquiry as to his competence to stand trial and in

denying his motion for an additional mental examination. For the reasons that

follow, we affirm the trial court’s judgments.
                                    Background

      The charges against appellant arose from a traffic stop conducted on March

29, 2019 by DPS Trooper Travares Webb. Although appellant initially complied

with the stop, he then fled in his vehicle, precipitating a high speed chase. The chase

ended in appellant’s apartment complex where appellant exited his vehicle,

withdrew a rifle, and began shooting at Webb. Webb and appellant exchanged fire,

during which Webb was shot in the leg. After Webb was shot, appellant was able to

retreat to his apartment and barricade himself inside.

      Additional police officers, including a S.W.A.T. team, were dispatched to the

complex. Appellant and the officers engaged in a standoff for over twelve hours

during which appellant continued to fire shots using multiple guns. The officers

were eventually able to breach the apartment door and appellant’s bedroom door and

take appellant into custody.

      On April 16, 2019, appellant filed a motion requesting a mental examination

to determine whether he was competent to stand trial. The motion, which was filed

in a separate cause, asserted appellant had a history of mental illness and was

experiencing delusions in jail such as the CIA being involved in his case. The

motion was granted and the court appointed Dr. Mitchell Dunn to conduct the

examination. Although Dr. Dunn apparently wrote a report, it was not filed as part

of the record in the causes before us. The record indicates, however, that Dr. Dunn

concluded appellant was competent, and the trial court reviewed Dr. Dunn’s report.

                                         –2–
      Six months later, appellant filed motions requesting an additional medical

examination and the appointment of a mitigation expert. Appellant contended that,

while in jail, he had “exhibited continued signs of mental aberration.” At the hearing

on the motion, defense counsel, David Haynes, referenced the previous report by Dr.

Dunn concerning appellant’s competence to stand trial, but stated there was

additional evidence that “all is not right with Mr. Cahill.” Haynes stated appellant

told him he had been visited in jail by representatives of the district attorney’s office,

but there was no indication that any such meeting took place. Appellant also told

him that a CIA representative attended his arraignment and he later saw the same

person working on the telephone in his cell. Based on this, Haynes stated he was

concerned “that maybe he isn’t competent to stand trial, or maybe there is an issue

about his mental state at the time of the alleged offenses.” Counsel further stated, “I

understand it’s kind of unusual to look at that twice, but that’s the reason I bring it

up.” The trial court granted the request for a mitigation expert and took the request

for a second medical examination under advisement. The motion for an additional

medical examination was denied a few days later.

       Appellant’s trial began on June 7, 2021. Before appellant was brought to the

court room, the judge discussed an apparent telephone conversation appellant had

with his mother the night before in which appellant stated he intended to attempt

suicide. The judge asked that everyone in the courtroom remain vigilant and stated

he intended to keep appellant’s legs and one of his hands restrained.

                                          –3–
      The judge was then informed that appellant was refusing to dress in street

clothes, and instead opting to wear his prison uniform. The judge brought appellant

in and asked if he wanted to wear “regular clothes” during trial.             Appellant

responded, “I’d like to, I just couldn’t manage to – it was such a problem last time

that I didn’t want to repeat that.” The judge expressed the opinion that it could be

prejudicial for him to appear in court wearing his prison uniform and appellant

agreed to “dress out.”

       When appellant returned to the courtroom in street clothes, the trial court

reviewed the charges against him and the ranges of punishment for each charge. The

judge asked appellant if he understood the punishment ranges and appellant stated

that he did. The judge further stated it was his understanding that appellant intended

to plead guilty without a plea agreement and that a jury would assess his punishment.

The judge warned appellant concerning the possible consequences of his plea and

appellant stated he understood. The following exchange then occurred:

                   The Court: Based on my observation, Mr. Haynes, Mr.
             Cahill appears to be competent to proceed. Do you have an
             opinion as to whether your client is competent?

                  Mr. Haynes: Your Honor, I’ve been representing him for
             26 months now, he’s a troubled man but I believe that he is
             competent to stand trial.

                    The Court: All right. The court finds Mr. Cahill
             competent based on observation and the representation of
             counsel. I will also find that [] Mr. Cahill’s plea of guilty is free
             and voluntary. Mr. Cahill, you have the right to have the
             indictments against you read out loud, would you like them read
             out loud or do you waive the reading of the indictments?
                                          –4–
                   The Defendant: I waive the reading.

                   The Court: Sir, what is your plea to each of the seven
             indictments?

                   The Defendant: Guilty.

                   The Court:        Are you pleading guilty freely and
             voluntarily?

                   The Defendant: Yes.

                   The Court: Has anyone pressured you to plead guilty?

                   The Defendant: No.

                    The Court: Has anyone promised you a reward to get you
             to plead guilty?

                   The Defendant: No.

                    The Court: I will again make the finding that Mr. Cahill’s
             plea is free and voluntary and that he is competent. . . .

Both sides then announced ready and proceeded with the punishment phase of trial.

      During trial, extensive testimony was presented concerning appellant’s mental

health issues. Appellant’s mother testified that appellant had exhibited behavioral

problems since birth. As he got older, he was placed in various mental health

programs and facilities, as well as drug and alcohol rehabilitation programs. She

stated that appellant began exhibiting signs of paranoia in 2018 such as believing his

neighbors were trying to poison him. Antipsychotic medication was found in

appellant’s apartment, and appellant was medicated throughout his time in jail.

      Appellant    was    examined    by    a   clinical   psychologist,   a   clinical

neuropsychologist, and a neuroscientist.         Both the psychologist and the

                                         –5–
neuropsychologist agreed appellant was suffering from significant cognitive decline

and probably met the criteria for a variety of mental health disorders including

schizophrenia, anxiety disorder, obsessive compulsive disorder, panic disorder,

Asperger’s spectrum disorder, chronic drug abuse, and alcohol dependence. The

neuroscientist reviewed images of appellant’s brain and testified the imaging data

showed a range of abnormalities, some of which were consistent with mental illness

and traumatic brain injury.

      Early on in the proceedings, the judge noted outside the presence of the jury

that appellant was taking notes and able to assist in his defense. Accordingly, the

judge had the restraint on appellant’s hand removed. Later on, however, the judge

reprimanded appellant for speaking, mumbling, and gesturing while witnesses were

testifying. In one instance, appellant stated “Bullshit” in response to a witness’s

testimony. The judge responded, “Mr. Cahill, don’t make me warn you again. I

don’t want to hear any comments on the questions or the answers and certainly not

any profanities. Do you understand me?” When appellant stated he wasn’t sure, the

judge said “I don’t want to hear your voice unless you are testifying, do you

understand?” Appellant responded, “Yes, I understand.”

      As the verdicts were read and sentences pronounced, appellant began laughing

and said, “Good times, man.” The judge again reprimanded appellant and suggested

that he could make things worse for him while in prison with a strongly worded



                                       –6–
letter. The judge then asked “What do you think?” Appellant responded, “I think

you can reach out to who you want. Be as dirty as you like.”

      Appellant was sentenced to life in prison in connection with each of the

charges for aggravated assault of a public servant. Punishment was assessed at

twenty years in prison for the aggravated assault with a deadly weapon charge and

ten years in prison for the charge of evading arrest with a motor vehicle. Appellant

timely brought this appeal.

                                     Analysis

I. Request for Additional Mental Examination

      In his second issue, appellant contends the trial court erred in denying his

request for a second mental health examination. We review the trial court’s decision

to appoint a disinterested expert to examine a defendant with regard to competency

to stand trial for an abuse of discretion. Bigby v.State, 892 S.W.2d 864, 885 (Tex.

Crim. App. 1994). If a defendant is found competent to stand trial, the court “is not

obligated to revisit the issue later absent a material change of circumstances

suggesting that the defendant’s mental status has deteriorated.” Turner v. State, 422

S.W.3d 676, 693 (Tex. Crim. App. 2013).

      In this case, appellant’s motion requesting a second competency evaluation

was filed only six months after the first evaluation was conducted. The motion was

based on essentially the same behavior referenced in support of his initial request.

In arguing for an additional evaluation, the defense stated only that there was

                                        –7–
“continuing evidence that all is not right.” The defense presented nothing to show

appellant’s mental status had deteriorated since his previous examination. “A

defendant does not have a due-process right to ‘shop’ for experts – at government

expense – until he unearths a person who supports his theory of the case.” Ex parte

Jimenez, 364 S.W.3d 866, 877 (Tex. Crim App. 2012) (quoting Taylor v. State, 939

S.W.2d 148, 152 (Tex. Crim App. 1996) (en banc)).

      Appellant argues on appeal that the trial court’s refusal to grant his request for

a second evaluation prevented him from presenting medical evidence of his mental

illness at trial to mitigate punishment. But, as acknowledged by appellant in his

brief, the trial court granted his request for a mitigation expert. Furthermore, the

initial medical expert appointed by the court, Dr. Dunn, was authorized to examine

appellant not only regarding his competence to stand trial, but also his mental status

at the time of the alleged offenses, and the possible mitigating effect his mental or

emotional conditions might have on punishment. Appellant presents no argument

that Dr. Dunn could not adequately assist him in his defense. See id. (trial court may

deny further expert assistance unless defendant proves original appointed expert

inadequate). We resolve appellant’s second issue against him.

II. Informal Inquiry

      In his first issue, appellant contends the trial court erred in failing to conduct

an informal inquiry into appellant’s competency to stand trial. A defendant is

incompetent to stand trial if he does not have a sufficient present ability to consult

                                         –8–
with his lawyer or a rational, as well as a factual, understanding of the proceedings

against him. TEX. CODE CRIM. PROC. ANN. art. 46B.003. The fact that a defendant

is mentally ill does not, by itself, mean he is incompetent. George v. State, 446

S.W.3d 490, 499 (Tex. App.—Houston [1st Dist.] 2014, pet. ref’d).

      Contrary to appellant’s assertion, the record shows the trial court conducted

an informal inquiry into his competence. Before trial began, the judge questioned

appellant about his understanding of the charges against him and their corresponding

ranges of punishment. The judge further questioned appellant about his plea and its

consequences.     The judge then asked defense counsel about his opinion of

appellant’s competency. Defense counsel responded that, after observing appellant

for the previous twenty-six months, he believed appellant was competent to stand

trial. In making an informal inquiry, the court was not required to follow any specific

protocols, and its questioning of defense counsel, together with its own observations

of appellant’s understanding of the proceedings against him, was sufficient. See id.;

Jackson v. State, 391 S.W.3d 139, 142 (Tex. App.—Texarkana 2012, no pet.). “A

trial court’s first-hand factual assessment of a defendant’s competency is entitled to

great deference on appeal.” George, 446 S.W.3d at 500.

      Appellant points to the fact that, several days before trial, defense counsel

informed the trial court that appellant had not yet decided on his plea. Appellant

argues this demonstrates he may not have had sufficient present ability to consult

with his lawyer. The statement made by defense counsel was that he thought

                                         –9–
appellant was going to plead guilty but, in a recent conversation, appellant indicated

he might not. This does not show that appellant was unable to consult with his

lawyer, but only that he was weighing his options.

      Appellant also points to his initial unwillingness to change out of his prison

uniform as “unusual behavior” signaling incompetence. But appellant merely stated

he had previous problems with changing into street clothes that he did not want to

repeat. When the trial court explained the possible prejudice he could suffer by

appearing before the jury in his prison uniform, appellant was immediately

compliant.

      After trial began, the judge continued to observe appellant and his conduct.

The judge commented that appellant was taking notes during witness testimony and

assisting in his defense. Appellant argues his repeated mumblings and “outbursts”

during trial should have raised doubts as to his competency. But appellant’s

interruptions were largely responsive to the testimony being given and the verdicts

rendered against him, showing his understanding of the proceedings. His failure to

comply with the trial court’s directions concerning proper courtroom decorum is

more consistent with obstinacy than incompetence. See id. at 501; Lindsey v. State,

544 S.W.3d 14, 25–26 (Tex. App.—Houston [14th Dist.] 2018, pet ref’d).

Considering the record as a whole, we conclude the trial court properly conducted

an informal inquiry into appellant’s competence to stand trial and did not abuse its



                                        –10–
discretion by determining appellant was competent. We overrule appellant’s first

issue.

         We affirm the trial court’s judgments.




                                             /Amanda L. Reichek/
                                             AMANDA L. REICHEK
                                             JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
210504F.U05




                                         –11–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BRYAN MATTHEW CAHILL,                         On Appeal from the 380th Judicial
Appellant                                     District Court, Collin County, Texas
                                              Trial Court Cause No. 380-82183-
No. 05-21-00504-CR          V.                2019.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Reichek. Justices Schenck and
                                              Goldstein participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this December 21, 2022




                                       –12–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BRYAN MATTHEW CAHILL,                         On Appeal from the 380th Judicial
Appellant                                     District Court, Collin County, Texas
                                              Trial Court Cause No. 380-82184-
No. 05-21-00505-CR          V.                2019.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Reichek. Justices Schenck and
                                              Goldstein participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered December 21, 2022




                                       –13–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BRYAN MATTHEW CAHILL,                         On Appeal from the 380th Judicial
Appellant                                     District Court, Collin County, Texas
                                              Trial Court Cause No. 380-82185-
No. 05-21-00506-CR          V.                2019.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Reichek. Justices Schenck and
                                              Goldstein participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered December 21, 2022




                                       –14–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BRYAN MATTHEW CAHILL,                         On Appeal from the 380th Judicial
Appellant                                     District Court, Collin County, Texas
                                              Trial Court Cause No. 380-82186-
No. 05-21-00507-CR          V.                2019.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Reichek. Justices Schenck and
                                              Goldstein participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered December 21, 2022




                                       –15–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BRYAN MATTHEW CAHILL,                         On Appeal from the 380th Judicial
Appellant                                     District Court, Collin County, Texas
                                              Trial Court Cause No. 380-82187-
No. 05-21-00508-CR          V.                2019.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Reichek. Justices Schenck and
                                              Goldstein participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered December 21, 2022




                                       –16–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BRYAN MATTHEW CAHILL,                         On Appeal from the 380th Judicial
Appellant                                     District Court, Collin County, Texas
                                              Trial Court Cause No. 380-82195-
No. 05-21-00509-CR          V.                2021.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Reichek. Justices Schenck and
                                              Goldstein participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered December 21, 2022




                                       –17–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BRYAN MATTHEW CAHILL,                         On Appeal from the 380th Judicial
Appellant                                     District Court, Collin County, Texas
                                              Trial Court Cause No. 380-82196-
No. 05-21-00510-CR          V.                2021.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Reichek. Justices Schenck and
                                              Goldstein participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered December 21, 2022




                                       –18–